UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Fund Allocator Series (formerly, Franklin Templeton Fund Allocator Series) (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. Franklin LifeSmart 2015 Retirement Target Fund WISDOMTREE TRUST Meeting Date:MAR 11, 2014 Record Date:JAN 16, 2014 Meeting Type:SPECIAL Ticker:DTD Security ID:97717W851 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Chrencik Management For For 1.2 Elect Director Joel H. Goldberg Management For For 1.3 Elect Director Melinda A. Raso Kirstein Management For For Franklin LifeSmart 2020 Retirement Target Fund WISDOMTREE TRUST Meeting Date:MAR 11, 2014 Record Date:JAN 16, 2014 Meeting Type:SPECIAL Ticker:DTD Security ID:97717W851 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Chrencik Management For For 1.2 Elect Director Joel H. Goldberg Management For For 1.3 Elect Director Melinda A. Raso Kirstein Management For For Franklin LifeSmart 2025 Retirement Target Fund WISDOMTREE TRUST Meeting Date:MAR 11, 2014 Record Date:JAN 16, 2014 Meeting Type:SPECIAL Ticker:DTD Security ID:97717W851 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Chrencik Management For For 1.2 Elect Director Joel H. Goldberg Management For For 1.3 Elect Director Melinda A. Raso Kirstein Management For For Franklin LifeSmart 2030 Retirement Target Fund WISDOMTREE TRUST Meeting Date:MAR 11, 2014 Record Date:JAN 16, 2014 Meeting Type:SPECIAL Ticker:DTD Security ID:97717W851 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Chrencik Management For For 1.2 Elect Director Joel H. Goldberg Management For For 1.3 Elect Director Melinda A. Raso Kirstein Management For For Franklin LifeSmart 2035 Retirement Target Fund WISDOMTREE TRUST Meeting Date:MAR 11, 2014 Record Date:JAN 16, 2014 Meeting Type:SPECIAL Ticker:DTD Security ID:97717W851 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Chrencik Management For For 1.2 Elect Director Joel H. Goldberg Management For For 1.3 Elect Director Melinda A. Raso Kirstein Management For For Franklin LifeSmart 2040 Retirement Target Fund WISDOMTREE TRUST Meeting Date:MAR 11, 2014 Record Date:JAN 16, 2014 Meeting Type:SPECIAL Ticker:DTD Security ID:97717W851 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Chrencik Management For For 1.2 Elect Director Joel H. Goldberg Management For For 1.3 Elect Director Melinda A. Raso Kirstein Management For For Franklin LifeSmart 2045 Retirement Target Fund WISDOMTREE TRUST Meeting Date:MAR 11, 2014 Record Date:JAN 16, 2014 Meeting Type:SPECIAL Ticker:DTD Security ID:97717W851 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Chrencik Management For For 1.2 Elect Director Joel H. Goldberg Management For For 1.3 Elect Director Melinda A. Raso Kirstein Management For For Franklin LifeSmart 2050 Retirement Target Fund WISDOMTREE TRUST Meeting Date:MAR 11, 2014 Record Date:JAN 16, 2014 Meeting Type:SPECIAL Ticker:DTD Security ID:97717W851 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Chrencik Management For For 1.2 Elect Director Joel H. Goldberg Management For For 1.3 Elect Director Melinda A. Raso Kirstein Management For For Franklin Templeton Conservative Allocation Fund WISDOMTREE TRUST Meeting Date:MAR 11, 2014 Record Date:JAN 16, 2014 Meeting Type:SPECIAL Ticker:DTD Security ID:97717W851 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Chrencik Management For For 1.2 Elect Director Joel H. Goldberg Management For For 1.3 Elect Director Melinda A. Raso Kirstein Management For For Franklin Templeton Corefolio Allocation Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Templeton Founding Funds Allocation Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Templeton Growth Allocation Fund WISDOMTREE TRUST Meeting Date:MAR 11, 2014 Record Date:JAN 16, 2014 Meeting Type:SPECIAL Ticker:DTD Security ID:97717W851 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Chrencik Management For For 1.2 Elect Director Joel H. Goldberg Management For For 1.3 Elect Director Melinda A. Raso Kirstein Management For For Franklin Templeton Moderate Allocation Fund WISDOMTREE TRUST Meeting Date:MAR 11, 2014 Record Date:JAN 16, 2014 Meeting Type:SPECIAL Ticker:DTD Security ID:97717W851 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Chrencik Management For For 1.2 Elect Director Joel H. Goldberg Management For For 1.3 Elect Director Melinda A. Raso Kirstein Management For For FranklinTempleton Multi-Asset Real Return Fund WISDOMTREE TRUST Meeting Date:MAR 11, 2014 Record Date:JAN 16, 2014 Meeting Type:SPECIAL Ticker:DTD Security ID:97717W851 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David G. Chrencik Management For For 1.2 Elect Director Joel H. Goldberg Management For For 1.3 Elect Director Melinda A. Raso Kirstein Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Fund Allocator Series By (Signature and Title)* /s/ LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
